Citation Nr: 0301060	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  00-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran had active military service from January 1943 
to October 1945.  He was a prisoner of war (POW) of the 
German government from April 5, 1944 to May 5, 1945.  He 
died in March 1997.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which found that the appellant had 
failed to submit new and material evidence to reopen her 
claim for service connection for the veteran's cause of 
death.  

In an April 2001 decision, the Board also found that the 
appellant had failed to submit new and material evidence 
to reopen her claim for service connection for the 
veteran's cause of death.  The appellant appealed the 
denial of this claim to the United States Court of Appeal 
for Veterans Claims.  

A Joint Motion to Remand the Board's Decision and Stay 
Further Proceedings was filed in February 2002.  A March 
2002 Court Order granted the joint motion and vacated and 
remanded the Board's decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a March 1998 decision, the RO denied service 
connection for the cause of the veteran's death, and 
advised the appellant accordingly; she did not appeal the 
decision. 

3.  The evidence received since the March 1998 rating 
decision consists of evidence that is either cumulative or 
redundant or is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.


CONCLUSION OF LAW

The March 1998 rating decision is final; new and material 
evidence has not been submitted to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions.  

At the outset of the appellant's claim, she was informed 
of the evidence necessary to substantiate her claim.  The 
February 2000 Statement of the Case provided notice to the 
appellant of what evidence was needed to reopen her claim 
and what evidence was of record.  Additionally, this 
document provided notice why this evidence was 
insufficient to award the benefit sought.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  
The RO has obtained all available VA treatment records and 
the appellant was afforded a video conference hearing 
before the undersigned Board Member in June 2000.  The 
Court vacated and remanded the appellant's case in March 
2001, because the Board had not advised her that obtaining 
certain medical evidence she testified to during her 
hearing would be helpful to her claim.  Subsequent to the 
Court's remand, the Board, responding to the requests of 
her attorney, on three occasions, extended the time in 
which to submit the additional medical evidence.  The 
appellant has not submitted the medical evidence nor has 
she identified any such evidence as being available.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, 
the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

It should be noted that with respect to claims requiring 
new and material evidence, the VCAA states that, 
"[n]othing in this section shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

It should also be noted that the regulation pertaining to 
the definition of new and material has been amended.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3,156(a)).  However, this amendment is 
effective only for claims filed on or after August 29, 
2001.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below.

Factual Background

The appellant's original claim for service connection for 
the cause of the veteran's death was filed in March 1997 
and denied in April 1997.  She requested that her claim be 
reconsidered in light of the veteran's POW status, and in 
March 1998, the RO re-evaluated her claim and denied it on 
the merits.  The certificate of death  listed the 
immediate cause of death, as end-stage renal disease,  due 
to atherosclerotic renal vascular disease, with 
atherosclerotic heart disease and a stroke as other 
significant conditions. 

The evidence before the RO at the time of its March 1998 
rating decision included service medical records, several 
VA examination reports, including January 1983 and 
September 1986 VA POW protocol examinations, VA outpatient 
and hospital discharge summaries covering the period 
between December 1982 and March 1997, and private medical 
records from 1983.  The RO found that there was no medical 
evidence to show that the veteran's renal disease was 
manifested during service or within a one year presumptive 
period after separation from service.  The RO also 
determined that the veteran's status as a POW did not 
contribute to or cause his death from renal failure.  

The veteran's service medical records did not show 
evidence of residuals of his internment as a POW with the 
exception of gingivitis and malnutrition, which resolved.  
His separation examination report of October 1945 noted 
only gingivitis.  The remainder of the evaluation of other 
systems was normal with no clinical abnormalities noted.  
The medical officer reported that the veteran denied all 
serious injuries, illnesses or disease.  

The veteran's extensive medical records show treatment for 
a cerebral vascular accident in 1982 and coronary artery 
disease beginning in 1983.  A VA examination in January 
1983 reflected diagnoses of: Status post left hemisphere 
cerebral vascular accident; coronary artery disease, 
hypertension, external hemorrhoids, and history of ulcer.  
The examiner found insufficient evidence to state that any 
of the veteran's diagnosed conditions were caused or 
exacerbated by his POW confinement.  A VA psychiatric 
examination in February 1983 found that the veteran had an 
adjustment reaction to adult life due to his stroke and 
heart disease.  There were no psychiatric sequelae from 
his POW status.  A POW protocol evaluation conducted in 
January and February 1986 noted disorder diagnoses of 
peripheral vascular disease, atherosclerotic heart disease 
with a question of aortic stenosis, and history of ulcers.  
There was no indication that any of the conditions were 
related to the veteran's POW confinement, and his claim 
for service connection for disability due to POW status 
was denied.  In November 1988, the veteran was noted to 
have renal insufficiency secondary to hypertensive renal 
disease.  In 1990 he was diagnosed with colon cancer which 
was surgically remedied and in November 1992 he underwent 
further surgery for an obstructed colon.  In September 
1995 the veteran appeared for an RO hearing related to his 
claim for service connection for vascular disease.  He 
testified that he had been a POW for 13 months and was 
provided very little food.  He reported no swelling of his 
extremities during his internment, and he acknowledged 
that he had no heart problems prior to 1982.  The 
remaining records show ongoing treatment for the veteran's 
multiple conditions with no indication of a nexus to 
service or POW status, with the exception of ulcer disease 
and PTSD, for which service-connection was granted from 
May 1988 and March 1992, respectively.  

The veteran was admitted to the hospital in January for 
treatment of his end-stage renal disease and was 
readmitted in March 1997 for end-stage renal disease that 
was not amenable to either peritoneal or hemodialysis.  He 
died during this admission from renal failure due to 
hypertensive renal disease.  

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in April 1997, and 
again in March 1998.  The RO found that there was no 
medical evidence to show renal disease during service, or 
within one year after separation from service, no was 
there medical evidence to link the veteran's renal disease 
to his POW status.  The appellant failed to appeal this 
determination.  In July 1999 she requested that her claim 
be reopened.  

Since the RO's 1998 decision, the appellant has submitted 
copies of telegrams dated in 1944 and 1945 referencing the 
veteran as missing in action, as a POW, and announcing his 
return home.  Also submitted are duplicate VA medical 
records from December 1982 showing surgery for coronary 
artery bypass pointing out a missing needle, and a 
November 1988 VA summary of the veteran's medical 
problems.  A veteran advocate submitted a statement of the 
veteran's history and medical problems, adding that the 
veteran was blind (macular degeneration).  In June 2000, 
the appellant appeared for a video conference hearing 
before the undersigned Board Member and that transcript 
has also been submitted.  The appellant testified that her 
husband had been a POW for 13 months, and did not like to 
talk about his experiences.  She reported that he suffered 
malnutrition which she believed cause his kidney disease.  
She noted that as a POW he was chased by dogs and doused 
with cold water regularly.  She stated that doctors had 
told her that her husband's condition was related to his 
POW internment, but she could not remember which doctor 
had said it, or when.  No autopsy was performed because 
she could not afford it.  Her witness testified that the 
veteran had been thrown into a pit at the time of his 
capture and ended up in Stalag 17B, a notorious prison 
camp.  He noted that the veteran was blind and that had 
never been considered in connection with his POW status. 

Analysis

Since the appellant did not appeal the March 1998 rating 
decision, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 
20.1103 (2000).  This claim may not be reopened and 
allowed unless new and material evidence is presented.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001). 

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a). 

As is apparent from a review of the record, the appellant 
has failed to submit evidence that has not been previously 
considered, or that bears substantially on her claim for 
service connection for the cause of the veteran's death.  
The service medical records had been previously reviewed, 
and submitted VA records from 1982 and 1988 had no bearing 
on establishing a relationship between the veteran's death 
and his service.  The photocopies of telegrams may have 
been new, in that they were not previously considered, 
they are likewise not relevant to the claim.  There is no 
dispute as to the veteran's POW status, but there is 
likewise no evidence of residual disability related to 
renal insufficiency or hypertensive renal disease.  The 
witness statement is a layperson's report, and his opinion 
that the veteran's renal disease was caused by service is 
neither new nor competent for the purposes of reopening 
this claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The hearing testimony, while clearly new, in that it has 
not been previously considered, again offers no evidence 
to bear directly or substantially upon the appellant's 
claim.  The witness reiterated his September 1999 
statement of belief, and the appellant's testimony 
essentially reiterated previous statements and provided no 
relevant evidence that has not been previously considered.  

Therefore, the Board cannot conclude that any of the 
evidence submitted since March 1998 is, alone or in 
conjunction with the other evidence of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
finds that the evidence received since the March 1998 RO 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As noted above, the Court vacated and remanded the Board's 
decision because the appellant had not been advised that 
certain medical evidence she testified regarding might be 
useful to her claim.  Thereafter, her attorney asked and 
moved, on three occasions, for extension of time to submit 
additional evidence and argument in support of the claim.  
In the October 2002 motion, the appellant's attorney 
stated that the appellant was experiencing some difficulty 
securing additional medical evidence that was relevant to 
the claim.  The request and motions were granted; however, 
the appellant did not submit any further evidence or 
argument.  

In the circumstances of this case, a remand or further 
development to advise the appellant that the medical 
evidence could be relevant to her claim would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Therefore, the Board determines that no further 
development is necessary in this claim.


ORDER

New and material evidence having not been submitted to 
reopen the claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

